      Case 1:15-cv-00211-LGS-SDA Document 864 Filed 10/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
                                                             :
SYNTEL STERLING BEST SHORES                                  :
MAURITIUS LIMITED, et al.,                                   :
                                                             :   15 Civ. 211 (LGS)
              Plaintiffs/Counterclaim-Defendants, :
                                                             :        ORDER
                           -against-                         :   (Defendants’ MIL 6)
                                                             :
THE TRIZETTO GROUP, et al.,                                  :
                                                             :
              Defendants/Counterclaim-Plaintiffs. :
------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants/Counterclaim-Plaintiffs The TriZetto Group, Inc. (“TriZetto”)

and Cognizant Technology Solutions Corp. (collectively, “Defendants”) move in limine (Dkt.

No. 710) to preclude Plaintiffs/Counterclaim-Defendants Syntel Sterling Best Shores Mauritius

Limited and Syntel, Inc. (together, “Syntel”) from introducing its own termination letter as

purported evidence of its claims;

        WHEREAS, by Order dated September 30, 2020, Syntel was provided the opportunity to

file a certification pursuant to Federal Rule of Evidence 803(6)(D) to provide the foundation for

the admissibility of any document(s) showing the amount of transition rebates TriZetto received;

        WHEREAS, on October 6, 2020, Syntel filed the Supplemental Declaration of Daniel

Moore and the Declaration of Anil Agrawal (Dkt. Nos. 858, 859);

        WHEREAS, based on the foundation recently laid by Syntel, the termination letter and its

appendix appear to be admissible as business records pursuant to Rule 803(6)(D), and the

information about the amount of transition rebates received appears to be reliably determined.

The Second Circuit has a strong preference for resolution of disputes on their merits rather than
      Case 1:15-cv-00211-LGS-SDA Document 864 Filed 10/08/20 Page 2 of 2




on the basis of a procedural shortcoming, and the exclusion of otherwise relevant evidence based

on technicalities is generally unfavored. See Rodriguez v. Vill. Green Realty, Inc., 788 F.3d 31,

47 (2d Cir. 2015) (citing Sony Corp. v. Elm State Elecs., Inc., 800 F.2d 317, 320 (2d Cir. 1986)).

It is hereby

       ORDERED that since the foundational witness Mr. Agrawal has never previously been

deposed, Defendants may (but need not) take Mr. Agrawal’s deposition -- not to exceed three

hours -- prior to October 16, 2020, and shall file any objections to admissibility by October 16,

2020, at noon.



Dated: October 8, 2020
       New York, New York




                                                2
